DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3 and 5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 3 recites the broad recitation “three” longitudinally-oriented surfaces, and the claim also recites “four” longitudinally-oriented surfaces which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Additionally, the language of claim 3 is indefinite because it is not clear as to whether the “at least two longitudinally-oriented contiguous surfaces” comprises “three” or “four” surfaces.
Claim 5 recites the limitation "the first and second opposite ends" in line 1 of said claim.  There is insufficient antecedent basis for this limitation in the claim. This is because claim 5 depends from claim 1, and claim 1 does not recite “opposite” ends. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2015/0089881 to Stevenson et al. (hereinafter Stevenson).
	
With respect to claim 1, Stevenson teaches shaped abrasive particles of ceramic materials which are used in abrasive articles and retained in the article using at least one binder ([0045], [0161]-[0162] and [0190]-[0194]). Among the different shapes for the shaped abrasive particles, the reference discloses the embodiment of Figures 6 and 7, wherein in each of said Figures, there can be seen at least two longitudinally-oriented contiguous surfaces, and two opposite end surfaces which are separated by the at least two longitudinally-oriented contiguous surfaces (Figures 6 and 7). Considering the fact that the disclosed shaped abrasive particles can be made using a molding process ([0104]), it would be expected that when the shaped abrasive particles are separated and detached from the mold, while they maintain the general shape of the mold, they would also have fractured portions all around them because detaching from the mold cannot be done perfectly to result in perfectly smooth surfaces with no projection and/or dent. Thus, the two end surfaces which are opposite to each other are expected to not only generally follow the shape of the mold, but also to have fractured portions. This is, further, motivated by the fact that the picture shown of a shaped abrasive particle in Figure 18 clearly shows that the shaped abrasive particle follows a general shape, as shown, but that at the opposite end surfaces, e.g. the surface shown by reference no. 1804 and its opposite surface, not only the shape is resembled but also the two end surfaces are not perfectly smooth because they have fractured portions and in fact, they have projections as well. It is important to note that according to the disclosure of the present Application under examination, one or two end surfaces which are both molded and fractured are shown in Figures 3A, 3B, 3C, and 4A (also, see specification, page 10, line 31 to page 11, line 4). Therefore, based on the disclosure of the present Application under examination, the claimed limitation of “the first and second ends comprises both a molded portion and a fractured portion” is interpreted to mean that the shape generally, but not perfectly, resemble the shape of the finally shaped abrasive particle, while there would be projections and fractured portions, i.e. no perfectly smooth and uniform surfaces. Finally, all embodiments, especially Figures 6 and 18 of Stevenson, show elongated abrasive particles; nevertheless, Stevenson clearly discloses an aspect ratio of at least 1:1 and even at least 2:1 for their shaped abrasive particles ([0058]-[0068] and [0086]-[0088]).

With respect to claim 2, Stevenson teaches the use and presence of alpha alumina in their shaped abrasive particles ([0161]).

With respect to claim 3, Stevenson teaches three or four longitudinally-oriented surfaces, as shown in, at least, Figures 6 and 7. In fact, Figure 6 shows six longitudinally-oriented surfaces. 

	With respect to claim 4, as taught by Stevenson, in at least the embodiment shown in Figure 6, the elongated abrasive particles have a substantially triangular or trapezoidal transverse cross-section. Additionally, the reference specifically discloses shapes such as triangular and trapezoidal as the cross-sectional shape ([0062]).

	With respect to claim 5, it is expected of both opposite end surfaces to have, both molded and fractured portions, due to the fact that when the shaped abrasive particles of Stevenson, especially embodiments of Figures 6 and 7, are separated and detached from the mold, they would not have perfectly smooth surfaces, and thus, they would have fractured portions. However, the particles, also, would generally follow the shape of the intended shape of the mold for the shaped abrasive particles in light of the fact that the reference is drawn to “shaped” abrasive particles. This is further evidenced in the embodiment shown of Figure 18, in which it can be seen that the two ends opposite each other are not perfectly smooth, but that they have fractured portions, while there is clearly a specific shape to the shaped abrasive particle which would clearly indicate that the particle has been molded. Molding process has been disclosed as one method of producing the disclosed shaped abrasive particles. 

	 With respect to claim 6, as can be seen in Figure 18, there can be seen one projection as shown by reference no. 1807, and at least two other projections, on the other end (the top surface as shown in the figure) which although not shown by any reference no., they are visible on the right and left corners. 

	With respect to claim 7, Stevenson discloses an aspect ratio, i.e. length to width ratio, of at least 2 ([0058]-[0068] and [0086]-[0088]).

	With respect to claim 8, Stevenson discloses that the dimensions (e.g. body length, body width, and body thickness) of the body of the shaped abrasive particle may be at least about 1 micron, at least about 10 microns, at least about 50 microns, at least about 100 microns, at least about 150 microns, at least about 200 microns, at least about 400 microns, at least about 600 microns, at least about 800 microns, or at least about 1 mm (see [0089]) and not greater than about 20 mm, not greater than about 18 mm, not greater than about 16 mm, not greater than about 14 mm, not greater than about 12 mm, not greater than about 10 mm, not greater than about 8 mm, not greater than about 6 mm, or even not greater than about 4 mm ([0089]). Additionally, considering the fact that the reference discloses an aspect ratio of at least 2 ([0058]-[0068] and [0086]-[0088]) which falls within and, in fact, shares an end point, with the preferred length to width ratio as disclosed in the present Application under examination. Considering the fact that the disclosed particle size ranges have overlapping with the preferred particle size ranges as disclosed in the original disclosure of the present Application under examination (see specification, pages 9 and 10), and similar, if not substantially overlapping, ranges of aspect ratio with what is preferred in the present Application under examination, it is expected of the elongated abrasive particles to conform to an abrasive industry specified nominal grade.

	With respect to claim 9, Stevenson discloses the use of their shaped abrasive particles in abrasive articles such as bonded abrasive articles ([0162] and [0192]). 

	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PEGAH PARVINI whose telephone number is (571)272-2639. The examiner can normally be reached Monday-Friday 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BRYAN RIPA can be reached on 571-270-7875. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PEGAH PARVINI/Primary Examiner, Art Unit 1731